Detailed Office Action
The communication dated 5/16/2022 has been entered and fully considered.
Claims 1-15 are pending.
Response to arguments
The applicant argues at (I) that the examiner failed to identify the subject matter of “based on an aerosol-generating medium”
The Examiner has interpreted the limitation “retrieving sound data representing a sound from a plurality of sounds based on a type of the aerosol-generating substrate” different than the applicant.  Specifically, the interpretation depends on what part of the clause “based on a type of the aerosol-generating substrate” refers to.  In the applicant’s arguments the applicant appears to be arguing that “based on a type of the aerosol-generating substrate” is referring to the “retrieving”.  The Examiner in the claims has interpreted the clause as referring to “a plurality of sounds”.  
The CAMERON reference clearly teaches a plurality of sounds based upon a type of the aerosol generating substance.  This includes cigarettes (tobacco/nicotine) and joints (cannabis/THC).
	The Examiner’s interpretation is at least one of the broadest reasonable interpretation of the claims.
	Arguendo, the claims should be interpreted as “retrieving based on a type of the aerosol-generating substrate sound data representing a sound from a plurality of sounds independent claim never links “a type of the aerosol generating substrate” to being the aerosol generating substrate actually used in the device.  As such a cigarette sound is based on a cigarette material.  The claims don’t require that material to be the one being used.
	Finally, CAMERON teaches retrieving a cigarette type sound [0053].  This sound is retrieved from a plurality of sounds [0162].  The sound is based on a type of aerosol generating substrate because CAMERON specifically states the purpose of the aerosolization device is to emulate a traditional cigarette.  The user selecting cigarette sound of use with a material meets the claim.  The independent claims to do require the identification of the material in use and automatic selection by the electronic system.  The Examiner agrees that that the automated feature isn’t taught and instead must require a combination of references.
The applicant argues (II) that the sounds that the examiner are sound that resemble a traditional smoking apparatus and are not necessarily to be used with different substances.
	CAMERON discloses at least two sounds that are both an apparatus and a substance.  Specifically, cigarette with is understood to be tobacco/herbal plant matter [0002] and joint which is understood to contain cannabis [0053].
Applicant argues that bubbling or chirping noises are not necessarily masking noises.
	Applicant defines masking noises as a “white noise” or other color noises that may cancel out undesirable sounds.  Chirping or bubbling are white noises.  Chirping and bubbling will cover other sounds and therefore meet the claims.  The applicant gives no level of noise that must be covered up by the masking noises nor gives the extent of the covering up of the noise.  Therefore, bubbling noises will mask to some extent noises with a lower intensity at similar frequencies.
Applicant argues that nothing in BOWEN remedies the deficiencies of CAMERON, specifically while BOWEN identifies the cartridge type it fails to state that the sound is selected based upon the cartridge type. 
	The Examiner argues in the rejection that it would be obvious to identify the cartridge type as per BOWEN.  The Examiner agrees that CAMERON only manually selects the sound and BOWEN only discloses other automatic settings based on the cartridge (like temperature but not sound).  However, the Examiner argued that it would be obvious to automate the selection of sound based upon automating a manual activity MPEP 2144.04(III) given the combination can automatically select the proper temperature based on the substrate.  The applicant has not responded to this automation argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 and 13 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. 2017/0020196 CAMERON, hereinafter CAMERON
As for claims 1, 8, and 9, CAMERON discloses an aerosol generating device [Figure 2B].  It has a container holding the material to be vaporized (1510) and a vaporizer (1505) which atomizes the material [Figure 15; 0232].  CAMERON discloses sound generating speaker (1518) [0162] which is coupled to a controller (1514) which can initiate the speaker to produce a sound stored in memory [Figure 15; 0163].   CAMERON discloses multiple sounds including based on a type of substrate being smoked [0053; joint (marijuana), cigarette (tobacco)].  
 The processor controls the speaker to activate in response to date detected by the flow sensor (1509) [0164; Figure 15].  
	As for claim 2, CAMERON discloses producing sound in response to the flow sensor detecting high flow through the device and increasing the sound volume or begin an output of sound [0175].  The increasing intensity of volume provides information to the user of the intensity of puffing.
	As for claim 3 and 4, CAMERON discloses that the user interface device can select the material type [Figure 10; 0109-0110].
As for claim 5, CAMERON discloses a bubbling noise or a chirping noise which are masking noises [0162, 1166].
	As for claim 6, CAMERON discloses simulating the sizzling of a cigarette [0203].
	As for claim 7,	 CAMERON discloses storing voices to provide information to the user [0087, 0166].  CAMERON also discloses producing sound in response to the flow sensor detecting high flow through the device and increasing the sound volume or begin an output of sound [0175].   Therefore, the sound provides information regarding puff strength.
	As for claim 10, CAMERON discloses storing the sounds in memory for storing audio files [0005].
	As for claim 13, CAMERON discloses a bubbling noise or a chirping noise which are masking noises [0162, 1166]
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11, 12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0020196 CAMERON, hereinafter CAMERON, in view U.S. 2018/0043114 BOWEN et al., hereinafter BOWEN.
As for claims 11 and 12, CAMERON discloses that the device can display detected constituents of material [0110].  However, CAMERON does not disclose it can determine the type of aerosol generating substance based on an identifier coupled to the aerosol generating substrate.
BOWEN in the same art of vaporizers discloses that a cartridge (114) comprising the material to be vaporized (120) can have an identifier (138) on the cartridge (114) [Figure 1A] which is detected by the body of the vaporizer [0056].  The identifier can be a barcode or markings [0068] which can be to the user.  BOWEN discloses that the identifier can store information about the cartridge including information about the vaporizable material in the cartridge [0070] and specific settings for use [0070].
At the time of the invention it would be obvious to use the cartridge identification system of BOWEN in the vaporizer of CAMERON.  The person of ordinary skill in the art would be motivated to do so to better control the settings of the device such as temperature as suggested by BOWEN [0070].  BOWEN also suggests that the cartridge identifier will allow for the specific amount of uses/duration of puff can be determined on a per cartridge basis [0070].
As for claims 14 and 15, CAMERON discloses a display (911) with multiple graphical elements [Figure 10] which is in communication with the vaporizer [0109] as part of an electronic device (910).  CAMERON allows the user to select multiple modes using the interface [0109] which is sent to the vaporizer [Figure 10].  CAMERON discloses that the interface can select the type of device that is being simulated from multiple choices [Figure 10; 0109-0110].  
	CAMERON as combined with BOWEN above teaches identifying the specific type of material being used in the cartridge and the specific temperatures for each cartridge type.  BOWEN states that the temperature can be controlled based upon the material/cartridge or set manually [0070, 0225].  In CAMERON the user manually selects the sound associated with each cartridge on the menu.  For example, the user would select “cigarette” for a cartridge containing tobacco/tobacco flavor material or select “joint” for a cartridge containing marijuana/THC [0053].   CAMERON does not have a setting on the interface to automatically select the sounds played based on the identified material of the cartridge.
However, at the time of the invention it would be obvious to the person of ordinary skill in the art to have a setting which allows for automatically selecting the best sound based on the material as identified by the cartridge.  The person of ordinary skill in the art would expect success as the combination can already determine the type of material being vaporized and the combination simply automates the selection of sound [MPEP 2144.04(III)].   The person of ordinary skill in the art would expect success as CAMERON already has selection of sounds based upon the material type and the combination with BOWEN allows for the detection of material without user input.  Further, the programming is already capable of automatically setting temperature or manually setting temperature as suggested by BOWEN.
As for claim 16, CAMERON discloses an aerosol generating device [Figure 2B].  It has a container holding the material to be vaporized (1510) and a vaporizer (1505) which atomizes the material [Figure 15; 0232].  CAMERON discloses sound generating speaker (1518) [0162] which is coupled to a controller (1514) which can initiate the speaker to produce a sound stored in memory [Figure 15; 0163].   CAMERON discloses multiple sounds including based on a type of substrate being smoked [0053 joint (marijuana), cigarette (tobacco)].  
 The processor controls the speaker to activate in response to date detected by the flow sensor (1509) [0164; Figure 15]. 
 CAMERON discloses a display (911) with multiple graphical elements [Figure 10] which is in communication with the vaporizer [0109] as part of an electronic device (910).  CAMERON allows the user to select multiple modes using the interface [0109] which is sent to the vaporizer [Figure 10].  CAMERON discloses that the interface can select the type of device that is being simulated from multiple choices [Figure 10; 109-110].
	CAMERON as combined with BOWEN above teaches identifying the specific type of material being used in the cartridge and the specific temperatures for each cartridge type.  BOWEN states that the temperature can be controlled based upon the material/cartridge or set manually [0070, 0225].  In CAMERON the user manually selects the sound associated with each cartridge on the menu.  For example, the user would select “cigarette” for a cartridge containing tobacco/tobacco flavor material or select “joint” for a cartridge containing marijuana/THC [0053].   CAMERON does not have a setting on the interface to automatically select the sounds played based on the identified material of the cartridge.
However, at the time of the invention it would be obvious to the person of ordinary skill in the art to have a setting which allows for automatically selecting the best sound based on the material as identified by the cartridge.  The person of ordinary skill in the art would expect success as the combination can already determine the type of material being vaporized and the combination simply automates the selection of sound [MPEP 2144.04(III)].   The person of ordinary skill in the art would expect success as CAMERON already has selection of sounds based upon the material type and the combination with BOWEN allows for the detection of material without user input.  Further, the programming is already capable of automatically setting temperature or manually setting temperature as suggested by BOWEN.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124. The examiner can normally be reached Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748